DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-35, 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 contains the limitation “a first inner layer formed using a low density polyethylene or linear low density polyethylene having a crystallinity of about 35% to about 45%.” It is unclear if both the LDPE and the LLDPE embodiments require a crystallinity of about 35% or only the LLDPE embodiment requires this range of values. Furthermore the term “formed using,” is unclear as it does not necessarily require the polymer to be present so long as the polymer is used in the process of making. In efforts to further the prosecution the limitation will be interpreted as “comprising” an LDPE or LLDPE wherein either embodiment must possess the claimed crystallinity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 33-35 and 37 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2015/0111092 to Janousek as evidenced by Eastman Spectar™ Technical Data Sheet and “Light Transmission and Haze of Polyethylene Blown Thin Films” to Wang.
Regarding Claims 31, 33-35 and 37
	Janousek teaches a multilayer film that may be coextruded (Janousek, abstract, claim 42) comprising first and second outer layers of a transparent polyester copolymer such as polyethylene terephthalate glycol (PETG), for example Eastman SPECTAR, which is demonstrated by the evidentiary reference as comprising a transmittance of 91% (Id., claim 27, paragraph [0031]-[0039]). Janousek teaches that the film comprises a core layer (first inner layer) formed using a low density polyethylene or linear low density polyethylene with a crystallinity of about 1 to 80% which overlaps the claimed range of about 35% to about 40% (Id., paragraph [0024], claim 31) which is demonstrated by the evidentiary reference of Wang to comprise a light transmittance of approximately 90% (Wang, fig. 6, page 360-366). Janousek 
Regarding the light transmission and transparency of the film, although the prior art does not disclose a light transmission of at least about 88%, the claimed properties are deemed to naturally flow from the structure in the prior art since the Janousek reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention. For example, Janousek teaches the same layers and materials of the claimed invention provided in the claimed order, and wherein the layers individually comprise greater than 88% transmittance.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janousek as applied to claims 31, 33-35 and 37 above, in view of US Pub No. 2009/0291284 to Frauenhofer.
Regarding Claim 38
Janousek teaches that the adhesive comprises an anhydride modified adhesive (Id., paragraphs [0043]-[0048]). Janousek also teaches that said adhesive may be substituted with or combined with a non-functional copolymer such as ethylene methyl acrylate (Id.). Janousek does not specifically teach that the adhesive layer contains ethylene ethyl acrylate. However, Frauenhofer teaches a similar multilayer film comprising a core layer surrounded by two tie layers and two skin layers, wherein the tie layers may comprise a copolymer such as ethylene methyl acrylate or ethylene ethyl acrylate either alone or blended with an anhydride of methacrylic acids, establishing functional equivalence between ethylene methyl acrylate and ethylene ethyl acrylate for use in multilayer film tie layers (Frauenhofer, abstract, paragraphs .
 Claims 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janousek in view of Fraunhofer as applied to claims 31, 33-35 and 37-38 above,  and further in view of US Pub No. 2015/0360450 to Barbaroux.
Regarding Claims 39-46
	The limitations of the claims have been set forth above. The prior art combination teaches that multiple inner layers may be used in conjunction but does not appear to teach the inclusion of a second inner layer formed of EVOH and a third adhesive layer of EEA adjacent to the second inner layer. However, Barbaroux teaches a similar outer/adhesive/inner layer structure comprising as an inner layer ethylene vinyl alcohol polymer (Barbaroux, abstract, paragraphs [0007], [0047]). Barbaroux teaches that said ethylene vinyl alcohol inner layer provides the multilayer film with a barrier to the passage of gases such as oxygen and carbon dioxide (Id). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer laminate of the prior art combination, and to include a second inner layer comprising EVOH, as taught by Barbaroux, motivated by the desire to form a conventional multilayer laminate acting as a barrier to the passage of gases. It would have . 
Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the PET component of Janousek would likely not meet the transparency requirements of the claims. As set forth above, the components preferred by Janousek are PETG polymers such as Eastman Spectar™ which has a transparency of 91% which is above the claimed range of 88% or greater. 
Applicant argues that the broad range of 1 to 80% of crystallinity for the inner layer does not provide a meaningful limit in crystallinity to support inherency, particularly in light of the submitted typical values for polymers such as LDPE being 80%. Examiner respectfully disagrees. As set forth in the evidentiary reference of Wang provided by Examiner, the light transmission of LDPE/LLDPE films comprising no filler materials is approximately 90%. Although the range taught by the prior art for desired crystallinity encompasses 1 to 80%, the low density polyolefins would necessarily comprise a much narrower subset of crystallinities within the claimed range, since the densities and crystallinities of polyethylene is directly correlated. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/VINCENT TATESURE/Primary Examiner, Art Unit 1786